Citation Nr: 0934939	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, Type 
II, claimed as a residual of exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Central Office; a copy of the 
transcript has been associated with the record.

In written correspondence in May 2009, the Veteran directly 
submitted to the Board additional evidence regarding his 
claim of service connection for diabetes mellitus.  The RO 
has not considered this information; however, the Veteran has 
signed a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304(c).  Thus, there is no requirement for a remand to 
the RO for initial consideration of the new evidence.

Furthermore, in written correspondence in June 2009, the 
Veteran directly submitted to the Board additional documents 
regarding possible disability benefits being provided to the 
Veteran by the Social Security Administration (SSA).  The 
Veteran's appeal is being granted in part and is being 
remanded in part.  As to the new and material evidence claim, 
the Veteran's claim is being reopened by the Board due to the 
new evidence which has been submitted, thus making 
unnecessary a remand for Agency of Original Jurisdiction 
(AOJ) review of the new evidence.  As to the Veteran's claim 
of service connection for diabetes mellitus, Type II, claimed 
as a residual of exposure to herbicides, the claim is being 
remanded.  Therefore, in regards to the claim of service 
connection, the new evidence will be considered by the RO 
before the appeal is returned to the Board.  As such, the 
Board finds that any error in failing to furnish a 
supplemental statement of the case (SSOC) is not prejudicial 
as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The issue of service connection for diabetes mellitus, Type 
II, claimed as a residual of exposure to Agent Orange is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for diabetes 
mellitus, Type II, in a January 2003 rating decision.  
Although notified of the denial, the Veteran did not appeal 
that decision.

2.  Evidence received since the final January 2003 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for diabetes mellitus, Type II, claimed as a 
residual of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final with respect to 
the Veteran's service connection claim for diabetes mellitus, 
Type II, claimed as a residual of exposure to herbicides 
(Agent Orange).  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).
 
2.  New and material evidence has been submitted since the 
last prior final denial of the Veteran's service connection 
claim for diabetes mellitus, Type II, in January 2003.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Because the Board is granting 
the Veteran's petition to reopen his claim for service 
connection for diabetes mellitus, Type II, claimed as a 
residual of exposure to Agent Orange during the Veteran's 
military service, and directing further development on 
remand, there is no need to discuss at this time whether VA 
has complied with its duties to notify and assist.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for
Diabetes Mellitus, Type II, Claimed as a Residual of Exposure 
to Herbicides

The Veteran maintains that he is entitled to service 
connection for diabetes mellitus, Type II, as a residual of 
exposure to Agent Orange which occurred during the Veteran's 
service at Ft. Rucker, Alabama.  See the Veteran's statement 
dated in August 2006, substantive appeal (VA Form 9) dated in 
February 2008, and the hearing transcript dated in May 2009.

The RO denied service connection for diabetes mellitus in the 
January 2003 rating decision.  The RO notified the Veteran of 
this decision and apprised him of his procedural and 
appellate rights.  The Veteran did not file a notice of 
disagreement (NOD) or a substantive appeal, thus not 
appealing that decision.  Therefore, the January 2003 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on 
the absence of new and material evidence.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Veteran filed a claim to reopen his previously denied 
claim for service connection for diabetes mellitus, claimed 
as a residual of exposure to Agent Orange, in August 2006.  
Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of January 2003, the RO 
denied the Veteran's claim because service treatment records 
(STRs) were negative of any treatment for or diagnosis of 
diabetes.  Furthermore, there was no evidence of such a 
disorder within one year of service, nor any evidence of 
service in the Republic of Vietnam, nor any evidence of 
exposure to herbicide.  Most importantly, there was no 
evidence of a current diagnosis of diabetes.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final January 2003 rating decision.  Specifically, 
the Veteran has submitted documentation that indicates a 
current diagnosis of diabetes mellitus.  See private 
treatment record dated in August 2006 by Dr. W.G.  
Furthermore, the Veteran has provided lay evidence of 
exposure to Agent Orange in service.  See the Veteran's 
statement of August 2006, VA Form 9, and hearing transcript.  
The evidence submitted by the Veteran relates to 
unestablished facts necessary to substantiate his claim and 
raises a reasonable possibility of substantiating his claim.  
Therefore, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim 
service connection for diabetes mellitus, claimed as a 
residual of exposure to herbicides (Agent Orange) is 
reopened.  38 U.S.C.A. § 5108. 


ORDER

As new and material evidence has been received, the claim for 
service connection for diabetes mellitus, Type II, claimed as 
a residual of exposure to herbicides (Agent Orange) is 
reopened.  To this extent, the appeal is granted.    




REMAND

Before addressing the merits of the Veteran's claim of 
service connection for diabetes mellitus, Type II, claimed as 
a residual of exposure to herbicides (Agent Orange), the 
Board finds that additional development of the evidence is 
required.

The AOJ is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  When 
the AOJ attempts to obtain records from a Federal department 
or agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2008).  

In this case, the AOJ has attempted to verify the Veteran's 
claims of herbicide exposure.  In January 2008, the AOJ wrote 
to the C & P Policy staff in order to review the Department 
of Defense (DOD) list of sites where there was known to be 
herbicide usage.  After consulting the DOD list of sites 
where Agent Orange was used, the C & P Policy Staff was 
unable to confirm herbicide use at Fort Rucker.  However, in 
its response, the C & P Policy Staff referred the AOJ to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to attempt to confirm the Veteran's claims of herbicide 
exposure.  There is no evidence that the AOJ has contacted 
the JSRRC.

The Veteran's service personnel records (SPRs) reveal that he 
was stationed at Fort Rucker, Alabama from June 1966 to May 
1968.  Given the obvious relevance of any information which 
would confirm the Veteran's assertions of exposure to 
herbicides while serving at Ft. Rucker, the Board finds it 
necessary to remand the claim to ensure that any relevant 
records which the JSRRC may hold have been pursued and to 
afford the Veteran the required benefit of assistance from 
the VA.  Therefore, the AOJ should contact the JSRRC to 
attempt to confirm the Veteran's exposure to herbicides 
during his service. 

Furthermore, in May 2009, the Veteran submitted evidence that 
he is currently receiving treatment from the Hefner VA 
Medical Center, located at 1601 Brenner Avenue, Salisbury, NC 
28144.  He has also indicated that he is receiving diabetes 
mellitus treatment from the VA.  See the hearing transcript 
pg. 11.  Any treatment records for diabetes mellitus by the 
VA would be relevant to his current claim.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the AOJ 
should contact the Hefner VA Medical Center to obtain any 
relevant medical records.

In addition, in June 2009, the Veteran has submitted Social 
Security Administration Records which indicate that that he 
was receiving disability benefits from the Social Security 
Administration (SSA) due to his diabetes mellitus.  These 
Federal SSA records are not on file and must be obtained 
before deciding the claim for service connection for diabetes 
mellitus, Type II, since these records are pertinent to the 
disorders that prevent his employment.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability 
determinations by the SSA are not controlling on the VA, they 
are pertinent to the adjudication of a claim for VA benefits 
and the VA has a duty to assist the Veteran in gathering 
these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and attempt to confirm any use 
of herbicides at Fort Rucker, Alabama 
during the period of June 1966 to May 
1968.  All attempts to secure these 
records must be documented in the 
claims file.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be 
futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

2.	Contact the Hefner VA Medical Center, 
currently designated as the Veteran's 
most recent treatment location, to 
obtain relevant treatment records 
regarding treatment for diabetes 
mellitus.  All attempts to secure such 
records must be documented in the 
claims file.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be 
futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

3.	Contact the SSA and request any records 
associated with the Veteran's 
disability claim.  In particular, 
request copies of the Veteran's 
disability determination and all 
medical records considered.  If these 
records are unavailable, do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required and must be 
associated with the claims file.

4.	Then review the Veteran's claims file 
and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication of the 
Veteran's claim.

5.	Then, readjudicate the claim for 
service connection for diabetes 
mellitus, Type II, claimed as a 
residual of exposure to herbicides, in 
light of the additional evidence 
obtained since the February 2008 
statement of the case (SOC).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


